DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Tiep Nguyen, on 5/26/21:

CLAIMS
1.	(Currently Amended) A flight control method comprising:
by a processor, 
acquiring information of flight control of respective voxels from a storage section that stores information of flight control of respective voxels; and
controlling flight of the subject device based on the acquired information of flight control, wherein: 
the information of flight control is:

a travel direction and a hover control of another device, 
an airspace 
the travel direction is predetermined according to a number of layers of voxels contained in the cubic block in which the voxel is contained.

2-4.	(Cancelled)

5.	(Previously Presented)

6.	(Cancelled)

7.	(Previously Presented)

8.	(Cancelled)

9.	(Currently Amended) A non-transitory recording medium storing a flight control program that causes a computer to execute processing, the processing comprising:
of respective voxels; and
controlling flight of the subject device based on the acquired information of flight control, wherein:
the information of flight control is: 
a travel direction and a hover control of the subject device, and 
a travel direction and a hover control of another device, 
an airspace 
the travel direction is predetermined according to a number of layers of voxels contained in the cubic block in which the voxel is contained.

10-12.	(Cancelled)

13.	(Previously Presented)

14.	(Cancelled)

15. 	(Previously Presented)

16.	(Cancelled)

17.	(Currently Amended) A flight control device, comprising:

a processor coupled to the memory, the processor being configured to:
acquire information of flight control of respective voxels from a storage section that stores information of flight control of respective voxels; and
control flight of the subject device based on the acquired information of flight control, wherein: 
the information of flight control is:
a travel direction, and 
a hover control of the subject device and another device, 
an airspace 
the travel direction is predetermined according to a number of layers of voxels contained in the cubic block in which the voxel is contained.

18-20.	(Cancelled)

21.	(Previously Presented)

22.	(Cancelled)

23. 	(Previously Presented)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charles J Han/
Primary Patent Examiner, Art Unit 3662